             Case 3:17-cv-05201-TSZ Document 248 Filed 07/26/21 Page 1 of 1




 1

 2

 3

 4
                            UNITED STATES DISTRICT COURT
 5
                           WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 6

 7        JACOB BEATY, et al.,

 8                              Plaintiffs,
                                                         C17-5201 TSZ
 9            v.
                                                         MINUTE ORDER
10        FORD MOTOR COMPANY,

11                              Defendant.

12        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
13
          (1)    Having reviewed the parties’ stipulated motion for a stay, see Joint Status
14 Report  (docket no. 246), the Court concludes that the relevant factors weigh in favor of a
   stay and hereby STAYS this action pending further order of the Court;
15
          (2)    The parties are DIRECTED to promptly notify the Court of any final order
16 or decision by the U.S. Court of Appeals for the Ninth Circuit, or by April 26, 2022,
   whichever occurs first; and
17
          (3)    The Clerk is directed to send a copy of this Minute Order to all counsel of
   record.
18
           Dated this 26th day of July, 2021.
19

20                                                   Ravi Subramanian
                                                     Clerk
21
                                                     s/Gail Glass
22                                                   Deputy Clerk

23

     MINUTE ORDER - 1
